PER CURIAM.
By petition for writ of certiorari we have for review an order of the Industrial Relations Commission dated November 16, 1970.
Our consideration of the petition, record, briefs and argument in this cause leads us to conclude that the essential requirements of law have been met. Specifically, the ultimate conclusion of the Judge of Industrial Claims that claimant sustained a 10% permanent partial disability of the body as a whole is supported by competent substantial evidence comporting with logic and reason. U. S. Casualty Co. v. Maryland Casualty Co., 55 So.2d 741 (Fla.1951). Accordingly, the Industrial Relations Commission was correct in affirming the compensation order, and certiorari is denied.
It is so ordered.
CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.
DEKLE, J., dissents with opinion.
ROBERTS, C. J., and ERVIN, J., dissent and concur with DEKLE, J.